OPINION ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
CAMPBELL, Judge.
In a single trial, a jury found appellant guilty of two counts of aggravated robbery, one count of attempted aggravated robbery, and one count of robbery. See Tex.Penal Code §§ 15.01, 29.02 and 29.03. The jury assessed 20 year penitentiary sentences and fines of $5,000.00 for each of the aggravated robberies and a 10 year penitentiary sentence for the attempted aggravated robbery with a fine of $3,500.00. The court of appeals consolidated appellant’s causes for consideration on appeal *909and affirmed appellant’s convictions m a single opinion. Wilson v. State, 823 S.W.2d 777 (Tex.App.—Waco 1992). We granted appellant’s petitions for discretionary review, pursuant to Texas Rule of Appellate Procedure 200(c)(5), to decide whether the court of appeals erred in holding that the trial court committed no error in allowing the jurors to submit written questions to the trial court. The court of appeals delivered its opinion before this Court issued its opinion in Morrison v. State, 845 S.W.2d 882 (Tex.Cr.App.1992). Therefore, we VACATE the judgment of the court of appeals, and REMAND this cause to the Waco Court of Appeals for reconsideration of the issue in light of Morrison.